342 S.W.3d 929 (2011)
Anton KLOEPFER, Claimant/Appellant,
v.
JOHN BENDER, INC., Employer/Respondent.
No. ED 95303.
Missouri Court of Appeals, Eastern District, Division Five.
July 5, 2011.
Aubuchon, Raniere & Panzeri, P.C., Mark A. Panzeri, St. Louis, MO, for Appellant.
Hennessy & Roach, P.C., Jennifer Yates Weller, St. Louis, MO, for Respondent.
Before GARY M. GAERTNER, JR., P.J., MARY K. HOFF, J., and PATRICIA L. COHEN, J.

ORDER
PER CURIAM.
Anton Kloepfer appeals from a Final Award Denying Compensation issued by the Labor and Industrial Relations Commission. We affirm.
We have reviewed the briefs of the parties, the legal file, and the record on appeal, and find the claims of error to be without merit. An extended opinion would have no precedential value or serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 84.16(b).